In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Schmidt, J.), entered August 23, 2011, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action to recover damages for personal injuries allegedly sustained when she tripped and fell on a sidewalk abutting the defendant’s property. The defendant moved for summary judgment dismissing the complaint on the ground that the property was exempt from the liability imposed upon certain landowners pursuant to Administrative Code of the City of New York § 7-210 (b) for failure to maintain the sidewalk in a reasonably safe condition. The Supreme Court granted the motion.
The defendant established his prima facie entitlement to judgment as a matter of law by demonstrating that the property abutting the sidewalk where the plaintiff fell was improved by a two-family house, and that the property was owner-occupied and used exclusively for residential purposes (see Administrative Code of City of NY § 7-210 [b]; Schwartz v City of New York, 74 AD3d 945, 946 [2010]). Thus, the defendant established, prima facie, that the property was exempt from the liability imposed pursuant to Administrative Code of City of NY § 7-210 *692(b). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Schwartz v City of New York, 74 AD3d 945, 946 [2010]).
The plaintiffs remaining contentions are without merit.
Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Balkin, J.P., Hall, Austin and Cohen, JJ., concur. [Prior Case History: 33 Misc 3d 267.]